Citation Nr: 1812020	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  02-08 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a left foot disability, to include residuals of a left ankle fracture (claimed as a broken ankle).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1971 to April 1973 and from November 1973 to November 1976.  His military awards include a Combat Infantryman Badge and a Vietnam Service Medal with 2 Bronze Stars.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in relevant part, denied service connection for bilateral hearing loss and a fractured left foot.

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service. 

2.  The Veteran has a current left ear hearing loss disability for VA purposes.

3.  Symptoms of the currently diagnosed left ear hearing loss have been continuous since service.

4.  The Veteran does not have a current right ear hearing loss disability for VA purposes.

5.  The Veteran does not have a current left foot diagnosis that has not already been attributed to another service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria to establish service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria to establish service connection for a left foot disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Hearing loss and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for bilateral hearing loss and a left foot disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss during service due to in-service exposure to acoustic trauma that has continued since service separation.  Specifically, the Veteran states that he experienced acoustic trauma during service due to machine guns, pistols, grenades, and tanks while he was stationed in Vietnam.  The Veteran's DD Form 214 confirms that his primary military occupational specialty (MOS) was an Infantryman.  He was also awarded a combat infantry badge, as well as a Vietnam Service Medal with two Bronze Stars.  The Board also notes the Veteran's statements in the record that detail the type of noise exposure he was subjected to while stationed in Vietnam and Fort Hood, Texas.  The Board finds the Veteran's statements regarding noise exposure credible to the extent that they are consistent with the nature of his service.  

First, the evidence of record demonstrates that the Veteran only has a current left ear hearing loss disability for VA purposes.  VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized VA audiological evaluation in July 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
15
15
25
35
x

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  There was no frequency reported at 4000 Hertz for the left ear.

On a private audiological evaluation in July 2002, pure tone thresholds, in decibels, were as follows:

	(CONTINUED ON NEXT PAGE)




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
25
LEFT
20
15
30
35
45

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The private audiologist noted a history of noise exposure and opined that the Veteran's hearing loss was consistent with noise-induced hearing loss.  

In a March 2003 opinion, the private audiologist opined that the Veteran's hearing loss was at least as likely as not related to service.  The audiologist attributed the Veteran's noise-induced hearing loss to "intense noise such as internal combustion engines, heavy machinery, gunfire, aircraft, and other acoustic trauma to which he was exposed during military services."  The audiologist also commented that the Veteran did not report any family history of hearing loss and denied any post-service noise exposure that would account for the present level of hearing loss.

On the VA audiological evaluation in February 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
20
10
25
35
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The examiner noted that there were no significant threshold shifts between the Veteran's in-service audiograms.  The examiner opined that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.  The examiner explained that based on a 2006 Institute of Medicine (IOM) report on noise and military service there was an "insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure."  The examiner noted that the Veteran's MOS and service are consistent with a high probability of noise exposure, but relied on the IOM panel's conclusion that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The VA examiner tried to address the March 2003 private audiologist's opinion, but incorrectly dismissed that opinion based on the private audiologist's lack of review of the Veteran's claims folder.  The VA examiner incorrectly stated that the Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations required a review of the claims folder with the medical opinion.  In fact, the aforementioned Handbook states on page 20 that the "examiner must review the C-file when available," and if the file is not available "the examiner must so indicate."  The mere statement that one physician did or did not have access to a claims file is of little use in providing adequate reasons or bases for a decision of the Board where the Board fails to explain what information in the claims file was important and necessary for a competent and persuasive medical opinion, and why the absence of record review detracts from the probative value of the opinion of a physician.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As for entitlement to service connection for right ear hearing loss, a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran's level of right ear hearing loss risen to the level of a disability for VA purposes.  While the Board is sympathetic to the Veteran's condition, the results of the VA and private examinations show that his right ear hearing loss is not considered a disability for VA purposes.  After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a right ear hearing loss disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The record shows that the Veteran has left ear hearing loss for VA purposes as he had hearing thresholds above 40 decibels in the 4000 hertz frequency.  

Service treatment records are negative for any complaints or diagnosis of any hearing loss disability during both periods of service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The lay evidence of record demonstrates acoustic trauma in service and the Veteran has also reported noticing that his hearing diminished during service and continued to worsen since service separation.  See November 2017 Board hearing transcript.

The Veteran testified before the undersigned in November 2017 that he was exposed to acoustic trauma from in-service noise exposure due to his job as an infantryman.  See id.  The Veteran explained that he first noticed fluctuations in hearing loss during service and within the first three years following discharge from his last period of service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of left ear hearing loss have been continuous since service.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the February 2016 VA examination opinion improperly relied merely on the absence of corroborating medical evidence in part, such as would be reflected in accompanying STRs, in determining there was no nexus between the Veteran's current left ear hearing loss and his military service, without addressing competent evidence of continuity of symptomatology since service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  Moreover, in finding against a relationship between the Veteran's left ear hearing loss and his active service, the VA examiner failed to adduce any alternate (nonservice-related) etiology.  However, the Board finds that the evidence is at least in equipoise on the question of whether symptoms of left ear hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley , 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385  after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since service separation. In this case, the Veteran is competent to report symptoms of left ear hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  Furthermore, the Board finds the March 2003 private audiologist's opinion highly probative of a positive nexus between the Veteran's current left ear hearing loss and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

The Board finds the Veteran's assertions of the onset of left ear hearing loss during service and his reports of left ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, and current diagnosis, are sufficient to place in equipoise the question of whether the current left ear hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of left ear hearing loss, presumptive service connection for left ear hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Foot Disability

The Veteran asserts that he developed a left foot disability as a result of service.  Initially, he claimed that he broke his left ankle during service, which then evolved into a claim for a left foot fracture based on an October 1973 Report of Medical History that noted a prior history for a left foot fracture described as "asymptomatic."  Nonetheless, the Board will address the Veteran's left foot and ankle claim together as a "left foot disability."

As an initial consideration, the Board notes that the Veteran is service-connected for bilateral flat feet (pes planus) with talonavicular osteoarthritis and diabetic peripheral neuropathy of the bilateral lower extremities.

Service treatment records are negative for any complaints or diagnosis of any left foot or ankle disability during his first period of service.  The Veteran indicated "foot trouble," and "broken bones" on his October 1973 Report of Medical History and the physician noted "fracture left foot - asymptomatic" with another notation directly below it that stated, "Discharge Army 1973."  The September 1976 discharge examination revealed a L3 profile for pes planus.  There was no mention of a foot cast or other left foot diagnosis on the Veteran's September 1976 discharge examination.  An initial podiatry consult from October 1976 reported that a lateral view x-ray showed an old avulsion type fracture of the dorsal aspect of navicular in talonavicular joint for the left foot, but the physician's impression was that the Veteran was "fit for ETS" and there was no permanent profile recommended.  A follow-up podiatry consult in October 1976 reported that the Veteran had a P3 profile from July 1975 for pes planus and callouses on his feet.  There are no service treatment records that document continuous treatment for a left ankle or left foot condition, to include treatment that involved a foot cast.  

Initially, there was a question as to whether a left foot disability was noted upon the Veteran's entry into his second period of service in November 1973.  Generally, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement or opinion.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that the Veteran endorsed a prior left foot fracture on his October 1973 report of medical history.  Although there is evidence of record that the Veteran reported a left foot fracture prior to service, the Veteran's reported symptom, which he also said was asymptomatic at that time, does not amount to a clinical diagnosis.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding a veteran's report of a preexisting psychiatric condition does not constitute evidence that such did in fact preexist service); see also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Moreover, clinical examination revealed normal lower extremities, and a prior left foot disability was not included in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction into his second period of service.  Therefore, the Veteran's lay report of a prior left foot fracture does not clearly and unmistakably establish that a left foot disability manifested prior to entering service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).  Because the claimed left foot disability was recorded by way of history only, and the clinical examination was normal, the Board concludes that a left foot disability was not "noted" at the time of the induction examination for the Veteran's second period of service.  Accordingly, the presumption of soundness applies and the claim becomes one of direct or presumptive service connection.

A July 2003 private treatment record revealed fairly advanced arthritis including talar navicular and calcaneal cuboid on foot x-rays.  The assessment was painful bilateral hindfoot arthritis.  The private physician indicated that the Veteran "may have a component of Charcot joint going on in the feet" and that surgery for the feet would be risky with his diabetes.

In correspondence, received April 30, 2003, the Veteran endorsed having a cast on his left foot and ankle for the last four to six months of service in 1976.  He said that his cast was taken off four days prior to his separation from service in November 1976.  The Veteran stated that "the doctors at company level [offered him] 25 [percent] disability in 1975, before getting out [because] they could not get rid of the pain in [his] feet."  He explained that the pain in his feet became worse while he was training in Fort Benning, Georgia.

A June 2004 VA examination of the feet revealed a diagnosis for bilateral pes planus with secondary talonavicular osteoarthritis.

A February 2008 private treatment record noted that past x-rays demonstrated definite destructive arthritis in the subtalar joints consistent with Charcot joints.  The physician attributed this condition to the Veteran's peripheral neuropathy.  The physician explained, "By way of explanation this causes subtle numbness in the foot that prevents [the Veteran] from recognizing any injuries which leads to multiple injuries and progressive destruction of the joints in the feet, otherwise known technically as Charcot joints."  

On VA examination in February 2016, the Veteran endorsed a left ankle injury during training in 1975 when he stepped in a foxhole and fractured his ankle.  He said that he wore a cast for three to four months while stationed at Fort Benning, Georgia.  He said that he continued to have problems since service and was eventually diagnosed with Charcot joints in 2003.  He said that he continues to have pain in his left foot.  The examiner noted that the Veteran's October 1973 Report of Medical History contained a notation of a left foot fracture prior to his second period of service.  The examiner also noted that there is no documentation of when the left ankle fracture occurred despite being reported prior to the Veteran's second enlistment period.  The examiner reported that there was no evidence, including old x-rays, to indicate when the fracture would have occurred.  The examiner did note that the Veteran was put on profile for his flat feet during his second period of service.  However, the examiner opined that the Veteran does not appear to have any residuals of a left foot or left ankle fracture.  He explained that the Veteran has talonavicular arthritis, but recent radiographic imaging results do not show any signs of an old fracture or fragments.  He noted that the Veteran has pain and limited range of motion in both ankles as well as a diagnosis for bilateral Charcot joints, "also known as neuroarthropathy."  The Board finds this medical opinion and findings highly probative of no current diagnosis that has not already been attributed to another service-connected disability because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with residuals of a prior left foot or left ankle fracture.  In turn, the Board need not reach the question of a preexisting disability between the Veteran's first and second period of service as there can be no aggravation of a disability that does not exist.  As previously mentioned, the Veteran is already service-connected for bilateral flat feet (pes planus) with talonavicular osteoarthritis and diabetic peripheral neuropathy of the bilateral lower extremities.  There is no objective evidence of a diagnosis that has not already been attributed to these service-connected disabilities.

The Veteran testified before the undersigned in November 2017.  Therein, he stated that he did not have any issues with his left foot prior to entering service.  He said that he broke his left foot during his second period of service and was put in a cast for "about three months prior to [discharge]."  He said that he went to sick call numerous times during this period and continued to seek treatment for his left ankle after he was separated from his second period of service.

In this decision, the Board has considered the Veteran's contentions and lay statements to the extent that they pertain to a nexus between service and a current diagnosis that is not already attributed to a service-connected disability.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced left foot symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to an in-service injury.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of a left foot disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

A left foot disability is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current left foot disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran, as explained and supported by the aforementioned February 2008 private treatment record.  The Board does not doubt that the Veteran is sincere in his belief that he has a left foot disability related to service that is not already service-connected.  However, the Veteran is not competent to provide evidence of an etiological nexus between the current left foot symptoms and service or to differentiate symptoms that overlap with another disorder.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the left foot complaints and service that has not already been attributed to a service-connected disability; therefore, the Board attaches greater probative weight to the February 2016 VA examination opinion and findings than to the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a separate left foot disability that has not already been attributed to a service-connected disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April 2001, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2001 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA, SSA, and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims in July 2002 and February.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2017.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in August 2017.  The Board instructed the AOJ to schedule the Veteran for a Board hearing.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for a left foot disability is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


